


110 HR 1628 IH: To amend the Immigration and Nationality Act to permit

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1628
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to permit
		  the admission to the United States of nonimmigrant students and visitors who
		  are the spouses and children of United States permanent resident aliens, and
		  for other purposes.
	
	
		1.Admission of certain
			 b and f visa nonimmigrants who are spouses or
			 children of United States permanent resident aliensSection 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182) is amended—
			(1)by redesignating
			 the subsection (t) added by section 1(b)(2) of Public Law 108–449 (118 Stat.
			 3469) as a subsection (u); and
			(2)by adding at the
			 end the following:
				
					(v)(1)Notwithstanding any
				other provision of law, no alien—
							(A)who is—
								(i)the spouse or child of an alien
				lawfully admitted for permanent residence to the United States; and
								(ii)not eligible to enter the United
				States as an immigrant except by reason of being such a spouse or child;
				and
								(B)who seeks admission to the United
				States for purposes of visiting the permanent resident spouse or parent or for
				studying in the United States; and
							(C)who is otherwise qualified;
							may be
				denied issuance of a visa, or may be denied admission to the United States, as
				a nonimmigrant alien described in section 101(a)(15)(B) who is coming to the
				United States temporarily for pleasure or as a nonimmigrant alien described in
				section 101(a)(15)(F).(2)Whenever an alien described in
				paragraph (1) seeks admission to the United States as a nonimmigrant alien
				described in section 101(a)(15)(B) who is coming temporarily for pleasure or as
				a nonimmigrant alien described in section 101(a)(15)(F), the fact that a
				petition has been filed on the alien’s behalf for classification of the alien
				as an alien lawfully admitted for permanent residence shall not constitute
				evidence of the alien’s intention to abandon his or her foreign
				residence.
						.
			
